Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any                Mar 14 2013, 8:17 am
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


APPELLANT PRO SE:                               ATTORNEYS FOR APPELLEE:

JOHN FRANK MINTER-BEY III                       GREGORY F. ZOELLER
Pendleton, Indiana                              Attorney General of Indiana

                                                JUSTIN F. ROEBEL
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

JOHN F. MINTER-BEY III,                         )
                                                )
       Appellant-Petitioner,                    )
                                                )
              vs.                               )      No. 49A05-1205-PC-269
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Respondent.                     )


                    APPEAL FROM THE MARION SUPERIOR COURT
                        The Honorable Steven R. Eichholtz, Judge
                           Cause No. 49G20-0706-PC-102193



                                      March 14, 2013

               MEMORANDUM DECISION – NOT FOR PUBLICATION

BAKER, Judge
          In this case, the appellant-petitioner John F. Minter-Bey, is appealing the denial of

his petition for post-conviction relief. Although Minter-Bey initially raised the issues of

ineffective assistance of trial and appellate counsel claims in his request for relief, he

argued only jurisdictional issues at the evidentiary hearing.      Minter-Bey claims that he

was not an American citizen and, therefore, the trial court lacked jurisdiction to bring

criminal charges against him. However, Minter-Bey failed to present evidence and/or

make a cogent argument in support of his contention. Thus, he has waived the issue.

Moreover, Minter-Bey’s jurisdictional claims fail on the merits. As a result, we conclude

that the post-conviction court properly denied Minter-Bey’s petition for post-conviction

relief.

                                            FACTS

          Minter-Bey was convicted of dealing in cocaine, a class A felony, possession of

cocaine and a firearm as a class C felony, and possession of a firearm by a serious violent

felon, a class B felony, in September 2009. Thereafter, the trial court sentenced Minter-

Bey to concurrent terms of forty years for dealing in cocaine, ten years for possession of

cocaine and a firearm, and four years for possession of a firearm by a serious violent

felon.     We subsequently affirmed Minter-Bey’s conviction on direct appeal in an

unpublished memorandum decision. Minter-Bey v. State, No. 49G20-0706-FA-102193

(Ind. Ct. App. Nov. 12, 2010).

          On July 18, 2011, Minter-Bey filed his petition for post-conviction relief claiming,

among other things, that both trial and appellate counsel were ineffective. Minter-Bey

                                                2
also challenged the trial court’s subject matter jurisdiction and personal jurisdiction based

on his status as a “Moorish American National.”          Tr. p. 9, 12-13.     Following an

evidentiary hearing on March 16, 2012, the post-conviction court denied Minter-Bey’s

request for relief.   The post-conviction court determined, among other things, that

Minter-Bey’s freestanding jurisdiction claim “covering all bases with scattered references

to jurisdiction over subject matter, the case and his person” was waived, but Minter-Bey

was entitled to raise jurisdiction as part of his ineffective assistance of counsel claim.

Appellant’s App. p. 250. The post-conviction court observed that Minter-Bey failed to

offer any supporting evidence in support of his claims and thus “failed to show that the

trial court did not have jurisdiction.” Appellant’s App. p. 250. Minter-Bey now appeals.

                             DISCUSSION AND DECISION

                                  I. Standard of Review

       In a post-conviction proceeding, the petitioner must establish the grounds for relief

by a preponderance of the evidence. Ind. Post-Conviction Rule 1(5); Wesley v. State,

788 N.E.2d 1247, 1250 (Ind. 2003). When challenging the denial of post-conviction

relief, the petitioner appeals a negative judgment, and in doing so faces a rigorous

standard of review. Id. To prevail, the petitioner must convince this court that the

evidence leads unerringly and unmistakably to a decision opposite that reached by the

post-conviction court. Id. We will disturb the post-conviction court’s decision only

where the evidence is without conflict and leads to but one conclusion and the post-

conviction court reached the opposite conclusion. Id.

                                             3
       Here, the post-conviction court entered findings of fact and conclusions of law in

accordance with Ind. Post-Conviction Rule 1(6). Although we do not defer to the post-

conviction court’s legal conclusions, a post-conviction court’s findings and judgment will

be reversed only upon a showing of clear error—that which leaves us with a definite and

firm conviction that a mistake has been made. Overstreet v. State, 877 N.E.2d 144, 151

(Ind. 2007).

                       II. Minter-Bey’s Claims—Jurisdictional Issues

       Minter-Bey asserts that his petition for post-conviction relief should have been

granted because he demonstrated that our courts were without subject matter and personal

jurisdiction and had no authority to hear this case. More particularly, Minter-Bey asserts

that the trial court had no authority to bring any charges against him and enter a judgment

because he was “a non-corporate natural being.” Appellant’s Br. p. 5.

       In resolving this issue, we initially observe that “subject matter jurisdiction is the

power to hear and determine cases of the general class to which any particular proceeding

belongs.” K.S. v. State, 849 N.E.2d 538, 540 (Ind. 2006). In accordance with Indiana

Code section 33-29-1-1.5, our Superior Courts have “original and concurrent jurisdiction

in all civil cases and in all criminal cases.” Thus, contrary to Minter-Bey’s contention,

the trial court had subject matter jurisdiction over the criminal charges that the State

brought against him.

       With regard to personal jurisdiction, we note that such claims are waived if they

are not asserted in a timely manner. Truax v. State, 856 N.E.2d 116, 121-22 (Ind. Ct.

                                             4
App. 2006). Here, Minter-Bey did not raise the issue of personal jurisdiction prior to

collateral review. Thus, his personal jurisdiction challenge is waived. See Marshall v.

Erie Ins. Exch., 923 N.E.2d 18, 23 (Ind. Ct. App. 2010) (observing that when a party

appeared and participated in the proceedings, the trial court had personal jurisdiction over

that party).

       Waiver notwithstanding, we note that Minter-Bey relies on the case of Dred Scott

v. Sandford, 60 U.S. 393, 403-04 (1856), for the proposition that the trial court lacked

personal jurisdiction over him because, “as a person of African lineage, he is not a citizen

of the United States.” Appellant’s Br. p. 5-6. However, the Fourteenth Amendment to

the United States Constitution provides that “all persons born or naturalized in the United

States, and subject to the jurisdiction thereof, are citizens of the United States and of the

State wherein they reside.” Moreover, the Fourteenth Amendment overturned the Dred

Scott decision and made “all persons born within the United States and subject to its

jurisdiction citizens of the United States.” Slaughter-House Cases, 83 U.S. 36, 73 (1873).

In short, Minter-Bey has failed to show that he is not a citizen of the United States, and

we reject his claim that the trial court lacked personal jurisdiction over him.

       Finally, we reject Minter-Bey’s contention that his status as a “Moorish American

National” removes him from the trial court’s jurisdiction because he is a “non-corporate

being.” Appellant’s Br. p. 8. Minter-Bey fails to support his argument with citation to

any relevant case law. Thus, he has waived the issue. See Bonner v. State, 776 N.E.2d

1244, 1247 n.3 (Ind. Ct. App. 2002) (observing that a party waives an issue on appeal

                                              5
where a cogent argument is not developed, citation to authority is not provided, and there

is not adequate citation to the relevant portions of the record); Ind. Appellate Rule

46(A)(8).

       Even if Minter-Bey had not waived the issue, the State retains sovereign powers in

accordance with the Tenth Amendment to the United States Constitution, which provides

that “The powers not delegated to the United States by the Constitution, nor prohibited by

it to the States, are reserved to the States respectively or to the people.” Minter-Bey’s

argument is wholly inconsistent with this provision. In short, Minter-Bey’s jurisdictional

challenges fail, and we conclude that the post-conviction court properly denied his

request for relief.

       The judgment of the post-conviction court is affirmed.

RILEY, J., and BARNES, J., concur.




                                            6